WALLACE, Circuit Judge,
concurring in part and dissenting in part:
I concur in parts I and II of Judge Hug’s opinion and his conclusion in part III that the due process clause requires that the lawyers be given notice and a hearing. I dissent, however, from the decision to remand the case to the district court. I believe that the two attorneys were given sufficient notice of and a sufficient opportunity to answer the charges made against them.
Once it has been determined that due process applies, the question that remains is what process is due. Morrissey v. Brewer, 408 U.S. 471, 481, 92 S.Ct. 2593, 2600, 33 L.Ed.2d 484 (1972). Although the due process clause has given rise to a number of interpretations, at a minimum it requires notice and an “opportunity for hearing appropriate to the nature of the case.” Goss v. Lopez, 419 U.S. 565, 579, 95 S.Ct. 729, 738, 42 L.Ed.2d 725 (1975), quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 313, 70 S.Ct. 652, 656, 94 L.Ed. 865 (1950). In this case, the two attorneys clearly had sufficient notice that they had violated the local rule. At the original conference, the district court rejected both attorneys’ pretrial documents because they *524did not conform to the local rules. The most glaring errors involved the proposed exhibits, which the lawyers had combined in compound exhibits, rather than specifically identifying each separate exhibit. The district judge reviewed several of the defective documents and explained to counsel why they were not in compliance with the local rule. He warned that if they failed to comply with the rule on resubmission, they would be fined. At the second conference, counsel had failed to remedy their earlier mistakes.1 During a dialogue with the judge, counsel had an opportunity to but offered no explanation for their behavior and the judge imposed the fine. The lawyers were given sufficient notice by the judge’s prior warning. Thus, the only question is whether they were given an adequate opportunity to explain their failure to comply.
In cases determining due process requirements in administrative actions, the Supreme Court has stated that “due process is flexible and calls for such procedural protections as the particular situation demands.” Morrissey v. Brewer, 408 U.S. at 481, 92 S.Ct. at 2600; accord Goss v. Lopez, 419 U.S. at 579, 95 S.Ct. at 738. Although the requirements of procedural due process apply to deprivation of even small amounts of property, the severity of the deprivation is a factor to be weighed in determining the appropriate form of the hearing. Goss v. Lopez, 419 U.S. at 576, 582, 95 S.Ct. at 737, 740 (in school suspension cases notice could be simultaneous with the hearing and the hearing could consist of merely an informal discussion minutes after the misconduct occurred); Boddie v. Connecticut, 401 U.S. 371, 378, 91 S.Ct. 780, 786, 28 L.Ed.2d 113 (1971). In Mathews v. Eldridge, 424 U.S. 319, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976), the Court listed three factors to be considered in deciding how much process is due in a given case: (1) the private interest that will be affected by the official action; (2) the risk of an erroneous deprivation of the private interest through the procedures used, and the probable value of additional or substitute procedural safeguards; and (3) the government’s interest, including the nature of the government function and the fiscal and administrative burdens that additional or substitute procedural requirements would entail. Id. at 335, 96 S.Ct. at 903.
The same factors should apply in considering what process is due in a judicial setting. See Roadway Express, Inc. v. Piper, 447 U.S. 752, 767 n. 14, 100 S.Ct. 2455, 2464 n. 14, 65 L.Ed.2d 488 (1980) (the due process concern varies depending on the penalty imposed on the party or lawyer). For example, in non-summary contempt cases, which require notice and hearing under Federal Rule of Criminal Procedure 42(b), we have stated that a “reasonable” time to prepare a defense varies according to the circumstances of each case. United States v. Powers, 629 F.2d 619, 625 (9th Cir.1980); United States v. Alter, 482 F.2d 1016, 1023 (9th Cir.1973). In In re Allis, 531 F.2d 1391 (9th Cir.), cert. denied, 429 U.S. 900, 97 S.Ct. 267, 50 L.Ed.2d 185 (1976), we held that ten minutes was sufficient time to prepare a defense. In that case Allis, a lawyer, arrived twenty minutes late for a hearing; he had also been late on several previous occasions. After the ten minutes allowed by the court to prepare a statement in response to a possible contempt order and to consult with a lawyer, Allis admitted that he had no excuse for his tardiness. He was then found in contempt and fined $100. 531 F.2d at 1393-95. We upheld the fine because, under the circumstances, Allis was given sufficient time to explain his behav*525ior. See also United States v. Hawkins, 501 F.2d 1029, 1031 (9th Cir.), cert. denied, 419 U.S. 1079, 95 S.Ct. 668, 42 L.Ed.2d 674 (1974) (one day sufficient to prepare a defense to contempt charge).
Due process does not require the judge in this case to give the lawyers any more notice or hearing than they received. First, the deprivation was relatively slight. The fine was for only $250, and the judge refrained from using the more severe sanction of contempt. Second, more procedural protections would not have improved the accuracy of the judge’s decision. The only evidence to be considered were the documents themselves. The judge had sufficient time to examine the documents and determine that they were not in compliance with the local rule. The lawyers’ only possible defense would be to explain why they had not complied. They were given an opportunity to explain at both pretrial conferences. The record does not reveal any possible explanation for their behavior. Furthermore, the lawyers did not ask for additional time to prepare a defense. See In re Allis, 531 F.2d at 1393. Indeed, given the violation of the judge’s specific admonition, it is unclear what defense could be offered.2
Finally, the government interest is very important given the burdens placed on our court system. As we stated previously, “here we are dealing with an attorney at law, an officer of the court. We are concerned with the efficient administration of the court’s business, which is a responsibility of the attorney as well as of the judge.” In re Allis, 531 F.2d at 1393. The very reason for the fine was the attorneys’ irresponsible behavior which impeded the efficient administration of the court’s business. It would be ironic if these same lawyers were given multiple chances to defend themselves against the charges, and thus increase the burden on the court even further.
In conclusion, I think it sufficient that the lawyers were warned that they would be sanctioned and that they were given two chances to explain why they had not complied with the local rules. They also had the opportunity for judicial review of the judge’s action on appeal. To go beyond this, and require even greater procedural protection, will only tie the hands of district court judges and impede them in their efforts to ensure the efficient administration of justice. I respectfully dissent from that part of Judge Hug’s opinion which remands the case for further proceedings.

. The district judge found almost all the exhibits to be in violation of the local rule. A sample of the judge’s dissatisfaction with just one of the exhibits is illustrated by the following passage:
Exhibit 5 is described as “photographs of the area involved in the subject accident, including the tracks ... positioning of trains on the tracks ... aerial photographs of the ... train yard ... ”, et cetera, et cetera, obviously consisting of several photographs, which clearly are going to be introduced into evidence separately, probably at different times. It is equally clear that any evidentiary objections are going to be made photo by photo.
We want them listed as separate exhibits as we told you before.


. Based on their motion to remit penalties, the thrust of the lawyers’ defense appears to be that similar behavior had been tolerated by other judges in the past and that they were acting in good faith. This is no defense; the lawyers were advised as to what was expected of them in this case.